Citation Nr: 1616609	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left finger disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that an October 2005 rating decision denied service connection for right shoulder, left finger, cervical spine, and left knee disabilities.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the October 2005 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2005 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the October 2005 rating action is the proper determination certified for appellate review. 

The Veteran was scheduled for a hearing in April 2015, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).  

In November 2015, the Board remanded the above issues for additional development.

The issue of service connection for a left knee disability, to include as secondary to service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right shoulder is secondary to his service-connected right knee disability.

2.  The Veteran's residual decreased range of motion status post chronic boutonniere correction deformity of the left middle finger is secondary to his service-connected right knee disability.

3.  The Veteran's degenerative joint disease of the cervical spine is secondary to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right shoulder, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for residual decreased range of motion status post chronic boutonniere correction deformity of the left middle finger, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for degenerative joint disease of the cervical spine, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right shoulder, left middle finger and cervical spine disabilities on the basis that each of the disabilities was caused by his service-connected residuals of right knee dislocations with ligamentous laxity and atrophy.

Historically, the RO increased the rating for the Veteran's right knee disability to 30 percent under Diagnostic Code 5257 for severe right knee instability in a May 1985 rating decision.  The evaluation was increased to the current 40 percent rating in an October 1996 rating decision based on limitation of extension.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records show no complaints of or treatment for a right shoulder, left finger disability, or cervical spine condition.  Private treatment records show the Veteran reported he fell down the stairs at work in September 2003.  The Veteran contends that he fell because his right knee gave out.

In regard to the Veteran's right shoulder disability, the Veteran contends that his right shoulder disability is related to using crutches to take the pressure off of his service-connected right knee disability when walking.  The Veteran also contends that when he fell in September 2003, he re-injured and aggravated an old non-service-connected right shoulder injury and that, prior to the September 2003 fall, his right shoulder was not as painful.  Treatment records show the Veteran had sustained several right shoulder injuries post-service, prior to his September 2003 fall.  January 2002 private treatment records show right shoulder pain related to a motor vehicle accident in June 2001, the rotator cuff was slightly weak, and the MRI showed rotator cuff tendonitis with probable partial tear.  A February 2002 MRI showed isointense areas replacing the normal signal loss of the rotator cuff tendon at the musculotendinous junction, degenerative arthritic changes of the acromioclavicular and the glenohumeral articulation, and decrease in space between the superior articular surface and the humeral head and the acromion process.  August 2002 private treatment records diagnosed right shoulder strain and rotator cuff tendonitis.  In February 2003 and August 2003 private treatment records, the Veteran reported he injured his right shoulder injury in a motor vehicle accident when a car backed up into his minivan.  It is noted that the Veteran had received an injection in August 2002 with good relief of pain.  The Veteran was diagnosed with a rotator cuff tear and rotator cuff tendonitis.  In October 2004, private treatment records diagnosed post traumatic degenerative arthritis of the right shoulder.  March 2005 VA treatment records show continued complaints of right shoulder pain from using crutches.  

In regard to his left finger disability, the Veteran contends that his September 2003 fall caused injury to his left middle finger.  Prior to the Veteran's September 2003 fall, in April 1982, VA treatment records showed traumatic boutonniere deformity of the left finger.  March 2004 treatment records showed a flexor tendon tear to the left middle finger.  In September 2004, the Veteran had surgery on his left finger for chronic boutonniere deformity.  October 2004 private treatment records show a diagnosis of tendon injury to the left middle finger post repair.  

In regard to his cervical spine condition, the Veteran contends that his service-connected right knee condition caused him to walk with an altered gait and that walking with an altered gait caused a painful neck condition.  Post-service treatment records show several injuries to the Veteran's neck since service.  In a September 1985 VA treatment record, the Veteran reported that he fell on August 11, 1985 and injured his neck due to the buckling of his knee.  An August 1985 x-ray of the cervical spine showed reversal of the normal lordosis of the cervical spinal curvature suggesting muscle spasm with interspaces are well preserved and no fractures are observed.  September 1985 VA treatment records showed a diagnosis of a muscle strain of the neck, neck stiffness, and decreased range of motion of the cervical spine.  The Veteran continued to report neck pain throughout 1986 treatment records.  

In an October 1986 private treatment records, the Veteran reported that his neck pain started after he was in an automobile accident on June 13, 1986.  At that time, there was evidence of muscle spasm in the cervical spine and a compression fracture of the cervical spine at C6, which is noted to be probably from an old fracture.  The Veteran continued to complain of neck pain in 1987.  
In a January 1989 private treatment record, the Veteran reported that in 1988, while at work, he fell hitting a drill press and injured his neck.  He was diagnosed with acute cervical sprain with right radiation in October 1989 and right cervical radicular syndrome in December 1989.  A June 2001 cervical spine x-ray showed straightening of the cervical spine consistent with muscle spasms, mild degenerative arthritic changes of the cervical spine with osteophyte formation, mild narrowing of the disc spaces from C5 to T1 and the articular facets from C3 to T1, and tiny calcification of the anterior spinal ligaments at C3-C4, C5-C6 and C6-C7 disc levels.  

The September 2005 VA examination diagnosed mild residual decreased range of motion status post chronic boutonniere correction deformity of the left finger.  The November 2009 VA examiner diagnosed mild degenerative joint disease of the right shoulder and early degenerative joint disease of the cervical spine.

The Board acknowledges that the September 2005, November 2009, and December 2015 provided negative nexus opinions in regard to the Veteran's right shoulder and cervical spine conditions as secondary to the Veteran's service-connected right knee condition.  The Board also acknowledges that the September 2005 and December 2015 VA examinations provided negative nexus opinions in regard to the Veteran's left finger disability as secondary to the Veteran's service-connected right knee condition.  However, in its November 2015 remand, the Board determined the September 2005 VA examination was inadequate because it did not consider all relevant private treatment records related to the Veteran's September 2003 fall.  The Board also determined the November 2009 VA examination was inadequate because the examiner did not discuss the September 2003 fall or the related medical records that were associated with the claims file at that point and, in regard to the cervical spine, the examiner's rationale did not explain why a cause-and-effect relationship could not be established between the Veteran's cervical spine disability and an altered gait due to his service-connected disabilities.  Pursuant to the November 2015 remand directives, a medical opinion was obtained in December 2015.  The December 2015 nexus opinion was also negative.

However, in January 2008 and February 2010 letters, the Veteran's private treating physician, Dr. Santos, opined the injuries to the Veteran's cervical spine, right shoulder, and left finger were caused or aggravated when he fell down after his right knee gave out on September 10, 2003.  In the February 2010 letter, Dr. Santos further noted that the Veteran walked with an altered gait and placed most of his weight on his left leg due to his right knee condition and the use of crutches.  

The Board finds that the Veteran is competent to report injury to his left finger, right shoulder, and cervical spine due to the use of crutches, walking with an altered gait, and a fall in September 2003 due to his service-connected right knee disability and that his statements in this regard are credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, given the severity of the Veteran's right knee disability, which VA determined is productive of severe right knee instability and significant limitation of extension, together with the Veteran's competent and credible statements, as well as his current diagnoses and the positive nexus opinion provided by his private treating physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for residual decreased range of motion status post chronic boutonniere correction deformity of the left finger, degenerative joint disease of the right shoulder, and degenerative joint disease of the cervical spine are warranted.


ORDER

Service connection for degenerative joint disease of the right shoulder is granted.

Service connection for residual decreased range of motion status post chronic boutonniere correction deformity of the left middle finger is granted.

Service connection for degenerative joint disease of the cervical spine is granted.




REMAND

The Veteran contends that his service-connected right knee condition caused him to walk with an altered gait and that walking with an altered gait caused him to develop painful arthritis in his left knee.  August 1996 and March 2005 radiology reports showed calcifications in the lateral meniscus with no other abnormalities of the left knee.  A September 2004 x-ray report showed mild arthritic changes of the left knee.  At the September 2005 VA examination, the Veteran was diagnosed with left knee mild osteoarthritis and at the November 2009 VA examination, he was diagnosed with mild degenerative joint disease of the left knee.

The September 2005 and November 2009 provided negative nexus opinions.  In its November 2015 remand, the Board determined the examinations were inadequate. The September 2005 VA examination did not consider new private treatment records that were submitted after the examination and therefore the rationale was based upon incomplete facts.  The November 2009 opinion was not adequate because it did not discuss the September 2003 fall or the related medical records that were associated with the claims file at that point and did not provide an adequate rationale explaining why the left knee was not related to the altered gait due to the Veteran's service-connected disabilities.  

Pursuant to the November 2015 remand directives, a VA medical opinion was obtained in December 2015.  A negative nexus opinion was provided.  The Board finds this medical opinion is also inadequate because the examiner's rationale was that "[t]here is no clearly abnormal gait that could have placed undue strain on the left knee."  However, the September 2005 VA examiner noted that the Veteran walked with significant antalgic gait and had a crutch and knee immobilizer to his right side.  Additionally, the Veteran's private treatment provider, Dr. Santos, also maintained that the Veteran walked with an abnormal gait and placed most of his weight on his left leg due to his right knee condition.  Accordingly, a new VA opinion is warranted to address whether the Veteran's left knee disability is caused or aggravated by his service-connected disabilities, to specifically consider the September 2003 fall that the Veteran contends was caused by his service-connected right knee disability and the Veteran's contention that his service-connected disabilities altered his gait which in turn affected his left knee.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left knee disability and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left knee disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, send the Veteran's claims folder to an individual with appropriate expertise to express an opinion on whether it is at least as likely as not that the Veteran's left knee disability was caused or aggravated (chronically worsened) by any of his service-connected disabilities.  The opinion is to specifically consider the September 2003 fall that the Veteran contends was caused by his service-connected right knee disability and the Veteran's contention that his service-connected disabilities altered his gait which in turn affected his left knee.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


